UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

JANE DOE,

                                    Plaintiff,
                                                                     1:19-CV-1121
              v.                                                       (GLS/DJS)

JOHN SMITH,

                                    Defendant.


APPEARANCES:                                       OF COUNSEL:

NESENOFF & MILTENBERG, LLP                         ANDREW MILTENBERG, ESQ.
Counsel for Plaintiff                              GABRIELLE M. VINCI, ESQ.
363 Seventh Avenue – 5th Floor                     STUART BERNSTEIN, ESQ.
New York, New York 10001

PARISI, COAN, & ASSOCIATES, PLLC                   PATRICK SACCOCIO, ESQ.
Counsel for Defendant
376 Broadway
Schenectady, New York 12305

DANIEL J. STEWART
United States Magistrate Judge

                                DECISION and ORDER

       This is an action for sexual assault, intentional infliction of emotional distress, and

negligent infliction of emotional distress. Dkt. No. 1, Compl. The Complaint alleges that

at the time of the events in question, Plaintiff and Defendant were both college students.

Id. at ¶¶ 8 & 23. Presently before the Court is Plaintiff’s Motion to Proceed under the

Pseudonym “Jane Doe.” Dkt. No. 4. At the Rule 16 conference in this case, Defendant’s




                                            -1-
counsel indicated he did not oppose the request. For the reasons that follow, the Motion

is granted.

       Rule 10(a) of the Federal Rules of Civil Procedure provides that “[t]he title of the

complaint must name all the parties.” FED. R. CIV. P. 10(a). “A party seeking to proceed

under pseudonym bears a heavy burden, and will only be allowed to do so if private

interests outweigh the countervailing public interest in full disclosure.” Doe v. Colgate

Univ., 2016 WL 1448829, at *2 (N.D.N.Y. Apr. 12, 2016). The Second Circuit has

provided a non-exhaustive list of factors to consider in balancing a plaintiff’s interest in

anonymity against the public interest in disclosure and any prejudice to defendants.

Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 189-190 (2d Cir. 2008). Those factors

are as follow:

       (1) whether the litigation involves matters that are highly sensitive and [of
       a] personal nature; (2) whether identification poses a risk of retaliatory
       physical or mental harm to the . . . party [seeking to proceed anonymously]
       or even more critically, to innocent non-parties; (3) whether identification
       presents other harms and the likely severity of those harms, including
       whether the injury litigated against would be incurred as a result of the
       disclosure of the plaintiff’s identity; (4) whether the plaintiff is particularly
       vulnerable to the possible harms of disclosure, particularly in light of his
       age; (5) whether the suit is challenging the actions of the government or that
       of private parties; (6) whether the defendant is prejudiced by allowing the
       plaintiff to press his claims anonymously, whether the nature of that
       prejudice (if any) differs at any particular stage of the litigation, and
       whether any prejudice can be mitigated by the district court; (7) whether
       the plaintiff’s identity has thus far been kept confidential; (8) whether the
       public’s interest in the litigation is furthered by requiring the plaintiff to
       disclose his identity; (9) whether, because of the purely legal nature of the
       issues presented or otherwise, there is an atypically weak public interest in
       knowing the litigants’ identities; and (10) whether there are any alternative
       mechanisms for protecting the confidentiality of the plaintiff.



                                             -2-
Id. at 190 (internal quotation marks and citations omitted). Application of these factors

to the particular facts of a case “is left to the sound discretion of the district court.” N.

Jersey Media Grp. Inc. v. Doe Nos. 1-5, 2012 WL 5899331, at *4 (S.D.N.Y. Nov. 26,

2012) (citing Sealed Plaintiff v. Sealed Defendant, 537 F.3d at 190).

       As to the first factor, the lawsuit will necessarily detail sexual encounters. As

previously indicated by Magistrate Judge David E. Peebles “[c]ourts are divided [ ] over

whether allegations of sexual assault or misconduct [ ] involve highly sensitive and

personal matters.” Doe #1 v. Syracuse Univ., 2018 WL 7079489, at *4 (N.D.N.Y. Sept.

10, 2018). A number of courts, however, have concluded that such matters are highly

sensitive and personal. Doe v. Colgate Univ., 2016 WL 1448829, at *3 (collecting cases).

This case will likely require a detailed discussion of the particular sexual encounter

alleged in the Complaint. The Court finds that necessary discussion weighs in favor of

granting Plaintiff’s request.

       Plaintiff makes no argument that if her name is released she would be subjected to

retaliation and so the second factor weighs against granting Plaintiff’s request.

       As to the third factor, there is a risk of additional harm that weighs in Plaintiff’s

favor. Other decisions have noted that “cases stemming from investigations of sexual

abuse on college and university campuses have garnered significant media attention,

posing the risk of further reputational harm to both the plaintiffs in these cases and their

accusers.” Doe v. Colgate Univ., 2016 WL 1448829, at *2. In Doe the Court determined

that “protecting the anonymity of sexual assault victims and those accused of committing



                                            -3-
sexual assault can be an important safeguard to ensure that the due process rights of all

parties are protected.” Id.

        As for the fourth factor, Plaintiff is not a minor “who has had no say in deciding

whether or not to proceed with this litigation. Even though [she is] still in [her] formative

years, plaintiff [is an] adult college student[] who availed [herself] to the courts by filing

this suit.” Doe #1 v. Syracuse Univ., 2018 WL 7079489, at *6. As such, this factor does

not weigh in favor of Plaintiff’s anonymity. The fifth factor also does not favor Plaintiff.

“When a lawsuit challenges governmental actions, actors, or policies, the plaintiff has a

strong interest in proceeding anonymously.” Id. (citing EW v. N.Y. Blood Ctr., 213 F.R.D.

108, 111 (E.D.N.Y. 2003) and Doe No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006)).

This action between private parties does not bring about the considerations that would be

applicable in a suit against government entities.

        Moving to the sixth factor, Defendant consents to Plaintiff proceeding under a

pseudonym, and the Court does not identify any particular prejudice that would inure to

Defendant should Plaintiff be permitted to proceed anonymously. Defendant knows

Plaintiff’s identity, and so his ability to conduct discovery will not be impeded, and will

only practically be inconvenienced by having to take measures to avoid disclosing

Plaintiff’s identity publicly. Doe #1 v. Syracuse Univ., 2018 WL 7079489, at *7-8 (citing

Doe v. Colgate Univ., 2016 WL 1448829, at *3 and Doe No. 2 v. Kolko, 242 F.R.D. at

198).

        As to the maintenance of confidentiality, Plaintiff’s anonymity has been

maintained thus far. As such, Plaintiff’s request is not undercut by her identity already

                                             -4-
having been publicly disclosed. The eighth and ninth factors deal with the public’s

interest in disclosure. The public’s interest in the litigation is significant: there has been

widespread public interest in the issue of campus sexual assault, and “the public has a

legitimate interest in knowing the facts involved in [lawsuits]. Among those facts is the

identity of the parties.” Doe v. Shakur, 164 F.R.D. 359, 361 (S.D.N.Y. 1996) (internal

quotation marks omitted) (citations omitted).                   But, unlike other lawsuits involving

campus sexual assault, the college is not a party to this particular litigation, and so matters

that may be of greater public interest, for example, how colleges handle such cases, will

not be at issue here. See Doe #1 v. Syracuse Univ., 2018 WL 7079489, at *9 (finding

questions of “university culture, issues that extend beyond matters that are of a purely

legal nature” to be factors weighing in favor of public identification). Finally, as to the

tenth factor, the Court sees no alternative manner of protecting Plaintiff’s identity. Doe

#1 v. Syracuse Univ., 2018 WL 7079489, at *9; Doe v. Univ. of Connecticut, 2013 WL

4504299, at *28 (D. Conn. Aug. 22, 2013).

        The Court determines that, while the public has a strong interest in having access

to Plaintiff’s identity, the concerns particularly regarding the sensitive nature of the

lawsuit and the limited private nature of the particular litigation outweigh the public’s

interest. The Court therefore exercises its discretion and permits Plaintiff to proceed in

this action under the pseudonym “Jane Doe.” 1




1
  Defendant was sued in this action under a pseudonym as well. Compl., p. 1. n. 2. For the reasons set forth above,
the Court also approves permitting Defendant to proceed under this pseudonym.

                                                       -5-
       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s request to proceed under pseudonym is GRANTED;

and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Decision and Order

on the parties in accordance with the Local Rules.

Dated: November 27, 2019
       Albany, New York




                                          -6-
